Citation Nr: 0429472	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether a debt for an overpayment of improved disability 
pension benefits in the calculated amount of $13,530.00 was 
properly created and calculated.

2.  Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $13, 
530.00.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a decision in January 2003 by the Committee on Waivers 
and Compromises (COWC) of the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In February 2004, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, inter alia, that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The veteran has claimed that the overpayment of his improved 
pension benefits in the amount of $13,530 was not properly 
created.  The overpayment was based on a finding by the COWC 
that the veteran had made no child support payments to his 
ex-wife for the benefit of the veteran's children on or after 
October 1, 2000, which was the effective date of the RO's 
retroactive grant of an apportionment of the veteran's 
improved pension benefits.  The veteran, however, submitted 
photocopies of money order receipts which he stated were for 
child support payments which he had made through the child 
support division of the Oklahoma Department of Human Services 
(ODHS).  He contends that he should have received credit for 
the child support payments which he made when the overpayment 
was calculated and his debt to VA was created.

The Board's February 2004 remand ordered the RO to obtain 
information from the ODHS concerning the payments made by the 
veteran through that office.  In this regard, the Board notes 
that the veteran submitted a print-out from the ODHS showing 
payments received from him of $9122 but that print-out was 
for the period September 1997 through May 2003 and did not 
show the amount of payments made since October 1, 2000, which 
is period of time relevant to the veteran's current appeal.  
The Board's February 2004 remand also ordered the RO to 
provide the veteran with an accounting for the calculated 
amount of the overpayment to include consideration of the 
amount of payments for the relevant period of time reported 
to VA by the ODHS.  Although the RO provided the veteran with 
an audit of the overpayment in July 2004, such audit did not 
show any credit for child support payments made to the ODHS 
by the veteran during the relevant period of time.  

Because the orders of the Board's February 2004 remand were 
not fully complied with by the RO, further development by 
means of another remand is required to fulfill VA's duty to 
assist pursuant to the VCAA and by the holding in Stegall.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain a statement from the 
Oklahoma Department of Human Services 
showing the amount of child support paid 
by the veteran for the period of time 
since October 1, 2000.  

2.  The RO should then provide the 
veteran with an audit of the calculated 
overpayment of improved disability 
pension benefits with credit for any 
child support payments for the relevant 
period of time reported by the Oklahoma 
Department of Human Services.

3.  The RO should then readjudicate the 
propriety of the debt for the overpayment 
of improved pension benefits and the 
veteran's waiver claim.  If the RO denies 
any benefit sought on appeal, it should 
provide the veteran and his 
representative, if any, a supplemental 
statement of the case.  The veteran and 
his representative, if any, should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


